In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00101-CR



         JOSEPH QUELON HARRIS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR01786




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       Joseph Quelon Harris appeals from his conviction by a jury for the offense of murder. A

complete record from the trial has been filed. However, we have been informed that the retained

attorney who represented Harris at trial was not retained for activity beyond trial. Harris is

presently before this Court without benefit of counsel. Before the appeal can proceed further, we

must know the status of Harris.

        Therefore, we abate this appeal to the trial court so that it may conduct any hearings (in

person, by video link, or by telephone) that are necessary to make these determinations. The

court may make any orders necessary to implement our directives.

       The trial court shall make the following determinations and enter findings on each:

(1) whether Harris wishes to pursue this appeal; (2) whether Harris is indigent; (3) if indigent,

whether Harris wishes to have an attorney represent him on appeal; and (4) if not indigent,

whether Harris wishes to represent himself on appeal.

       If Harris is indigent and wishes to be represented by an attorney on appeal, then the court

shall appoint an attorney to represent him. If Harris is found not to be indigent and wishes to

prosecute this appeal, then he has thirty days to retain counsel and inform this Court,

immediately upon hiring of counsel, of counsel’s name and address.

       If Harris desires to represent himself, then the trial court should give him the same

admonishments and make the same findings as required in a traditional Faretta hearing. Under

those requirements, an accused’s decision to represent himself or herself at trial must be made

knowingly, intelligently, and voluntarily. Faretta v. California, 422 U.S. 806, 835 (1975); see

                                                2
also TEX. CODE CRIM. PROC. ANN. art. 1.051(g) (West Supp. 2012). The warnings of the pitfalls

of engaging in a legal proceeding without counsel must be rigorously conveyed. Iowa v. Tovar,

541 U.S. 77 (2004). The record must show that the trial court admonished the defendant of the

practical disadvantages of self-representation, including the fact that he or she will not be granted

any special consideration or relief from the technicalities of the Texas Rules of Evidence and

procedure solely because the defendant elects to appear pro se. Johnson v. State, 760 S.W.2d
277, 279 (Tex. Crim. App. 1988). If Harris desires to represent himself, he must also prepare

and file a written waiver as required by the Texas Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. ANN. art. 1.051(g).

          Any hearing should be conducted by the trial court within fifteen days of the date of this

order. Appropriate orders and findings should be sent to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of this order. If a hearing is conducted, the

reporter’s record should be filed with this Court within fifteen days of the date of the hearing.

          Pending the return of the appeal to this Court’s jurisdiction, all appellate timetables are

stayed.

          IT IS SO ORDERED.


                                               BY THE COURT


Date:            December 12, 2012




                                                   3